925 F.2d 1463
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Millicent HOMMINGA, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 90-1640.
United States Court of Appeals, Sixth Circuit.
Feb. 22, 1991.

Before MERRITT, Chief Judge, and KENNEDY and NATHANIEL R. JONES, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Millicent Homminga applied for widow's benefits under 42 U.S.C. Sec. 402(e).  The Secretary ultimately denied her application and she sought review in federal court.  The matter was referred to a magistrate who recommended that the Secretary's decision should be affirmed.  The district court adopted the recommendation over Mrs. Homminga's objections and this appeal followed.  The parties have briefed the issues, Mrs. Homminga having died during the pendency of the appeal.  In addition, all counsel of record have waived oral argument in this case.


3
Our review of this case is limited to determining whether the decision of the Secretary is supported by substantial evidence.    Duncan v. Secretary of Health and Human Services, 801 F.2d 847, 851 (6th Cir.1986).  The sole issue is whether the Secretary correctly determined that Mrs. Homminga was not disabled for the period in question within the meaning of 42 U.S.C. Sec. 402(e).


4
We find that there is substantial evidence in the record, from treating and non-treating physicians, that Mrs. Homminga's various ailments were not so disabling as to entitle her to widow's benefits.  The decision of the district court was correct.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.